1

2

3
                                   UNITED STATES DISTRICT COURT
4
                             FOR THE EASTERN DISTRICT OF CALIFORNIA
5

6    CENTRAL VALLEY MEDICAL GROUP,                           1:19-cv-00404-LJO-SKO
     INC.,
7                                                            MEMORANDUM DECISION AND
                               Plaintiff,                    ORDER ON PLAINTIFF’S EX PARTE
8                                                            APPLICATION FOR AN ORDER
                        v.                                   SETTING HEARING ON MOTION
9                                                            FOR REMAND ON SHORTENED
     INDEPENDENT PHYSICIAN ASSOCIATES                        TIME (ECF No. 23)
10   MEDICAL GROUP, INC., dba ALLCARE
     IPA, DOES 1 through 10, inclusive,
11
                               Defendants.
12

13

14          This case concerns claims brought by Central Valley Medical Group, Inc. (“CVMG”) against

15 Independent Physician Associates Medical Group, Inc., dba AllCare (“AllCare”) and Does 1 through 10.

16          On June 14, 2019, the Court previously denied Plaintiff’s motion to remand. ECF No. 20. The

17 Court Ordered any amended complaint and renewed motion to remand be filed within twenty days. Id.

18 at 11. On July 8, 2019, Plaintiff filed its First Amended Complaint before the twenty-day deadline

19 expired. ECF No. 8. However, Plaintiff did not file its renewed motion to remand until July 15, 2019,

20 after the 20-day deadline expired. ECF No. 22. On the same day, Plaintiff filed an ex parte application

21 for the renewed motion for remand to be briefed on shortened time. ECF No. 23. Defendants opposed

22 the ex parte application. ECF No. 27.

23          Plaintiff argues expedited briefing on the motion to remand is necessary because Plaintiff alleges

24 that a significant portion of its contracts with primary care physicians will terminate effective July 31,

25 2019. See ECF No. 23-2. If that termination remains operative for more than 30 days, Plaintiff claims

                                                         1
1    that an expensive and time-consuming credentialing process would be required to add that physician

2    back to CVMG’s network. Id. Plaintiff alleges that it is unlikely that CVMG could seamlessly return

3    those physicians to its network and that it will likely lose some of the physicians forever. Id. CVMG

4    claims this would have a severe negative impact on the treatment and health of its patients cared for by

5    any physicians who leave the network. Id. Defendants oppose the shortened deadline, arguing that the

6    need for emergency relief is a result of Plaintiff’s strategic delays to obtain its preferred forum.

7           The Court agrees with Defendants that Plaintiff has engaged in unnecessary delay and violated

8    the Court’s ordered deadline. Given the serious potential consequences of delay alleged by Plaintiff, the

9    Court does not understand why, for example, Plaintiff has not moved for a temporary restraining order

10 in this Court or requested expedited briefing after filing the First Amended Complaint. Plaintiff’s

11 actions reek of forum shopping. Going forward, Plaintiff is cautioned the Court will not tolerate

12 Plaintiff’s use of patient well-being as a bargaining chip to justify emergency relief that is needed in part

13 due to Plaintiff’s own delays. Nevertheless, Defendants do not dispute the substance of the alleged

14 consequences and potential impacts on patients and their treating physicians. Therefore, the Court will

15 grant the request for an expedited briefing scheduled on the renewed motion to remand, however the

16 Court will modify the proposed deadlines.

17          For the reasons stated above, the Court ORDERS as follows: Plaintiff’s application for ex parte

18 relief is GRANTED IN PART. Defendants shall file their opposition to Plaintiff’s renewed motion to

19 remand on or before July 24, 2019. Plaintiff shall file its reply by 2:00 p.m. pacific time on July 26,

20 2019.

21

22 IT IS SO ORDERED.

23      Dated:     July 17, 2019                               /s/ Lawrence J. O’Neill _____
                                                    UNITED STATES CHIEF DISTRICT JUDGE
24

25

                                                           2
